16 So. 3d 989 (2009)
Kevin GAITER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1926.
District Court of Appeal of Florida, Third District.
August 26, 2009.
*990 Kevin Gaiter, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, LAGOA, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm the denial of relief on authority of Gaiter v. State, 737 So. 2d 565 (Fla. 3d DCA 1999). As the appellant has filed multiple postconviction motions, and as the current postconviction motion seeks to relitigate the exact claim which was decided adversely to this appellant in Gaiter, we affirm the order barring the appellant from filing further pro se motions in the trial court.
Affirmed.